J-S08022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTOINE KEARNEY                            :
                                               :
                       Appellant               :   No. 590 MDA 2021

        Appeal from the Judgment of Sentence Entered December 9, 2020
      In the Court of Common Pleas of Lebanon County Criminal Division at
                        No(s): CP-38-CR-0002069-2019


BEFORE: BOWES, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY NICHOLS, J.:                          FILED: JUNE 16, 2022

        Appellant Antoine Kearney appeals from the judgment of sentence

imposed following his convictions for possession with intent to deliver (PWID),

possession of a controlled substance, possession of drug paraphernalia, and

possession of marijuana for personal use.1 Appellant raises multiple issues

concerning the denial of his motion to suppress, evidentiary rulings at trial,

the sufficiency and weight of the evidence, and his sentence. After review,

we vacate Appellant’s judgment of sentence and remand for further

proceedings consistent with this memorandum.

        The trial court summarized the underlying facts of this matter as follows:

        On December 2, 2019, [Latoya] Hines called emergency services
        regarding a disturbance at 363 North 11th Street in Lebanon City.
        She reported that a man named “Antoine” was aggressively trying
        to enter her residence. Officer [Thomas] Kocher responded to the
____________________________________________


1   35 P.S. §§ 780-113(a)(30), (a)(16), (a)(32), and (a)(31), respectively.
J-S08022-22


     call.   As he was arriving on scene, Officer Kocher spotted
     [Appellant] and, noting that he was the only person within sight,
     decided to initiate contact with [Appellant].          After briefly
     questioning [Appellant], Officer Kocher noticed an aroma of
     marijuana on [Appellant’s] person and asked [Appellant] about
     this. [Appellant] admitted to Officer Kocher that he did have
     marijuana on his person and consented to being searched. As a
     result of this search, Officer Kocher located a bag of marijuana, a
     jar with residue, and approximately 1,200 small zip lock bags.

     At this point, Officer Kocher had not made contact with the 911
     caller, so he proceeded to the residence that was indicated in the
     phone call. After arriving there, he spoke with Ms. Hines, who had
     reported the disturbance. During their conversation, Officer
     Kocher requested permission to search the residence. Ms. Hines
     granted that permission. Ms. Hines took Officer Kocher to the
     attic. Ms. Hines informed Officer Kocher that [Appellant] had been
     staying there for a period of time. While in the attic, Ms. Hines
     indicated to Officer Kocher that a futon and two small piles of
     clothes belonged to [Appellant]. Within a pair of pants located
     within one of these piles, Officer Kocher found a bag containing
     approximately forty grams of cocaine. Officer Kocher testified that
     the pants appeared to be approximately the same size that a
     person of [Appellant’s] size would wear. In addition to the
     cocaine, Officer Kocher found two scales and a marijuana grinder.
     When questioned about the ownership of these items, [Appellant]
     denied any knowledge of the items or that they were in his
     possession.

     Ms. Hines gave testimony which provided more insight into
     [Appellant’s] living situation at her residence. She indicated that
     [Appellant] had arrived approximately three weeks before with a
     futon and a bag of clothing. He stored all his items in the attic of
     the home where he would spend the night on some occasions.
     [Appellant] would contact Ms. Hines via a phone call when he
     would arrive at the residence in order to be let inside.

     On the day that Ms. Hines placed the 911 call, [Appellant] was
     present at the residence. He had stayed over the night prior.
     Before leaving, Ms. Hines heard [Appellant] threaten Ms. Hines’
     friend.    Instead of confronting him, Ms. Hines waited for
     [Appellant] to leave and then requested that he not return.
     [Appellant] responded by loudly banging on the front and back
     doors to Ms. Hines’ home. That is what eventually prompted her
     to call police. When Ms. Hines allowed officers into the home to

                                    -2-
J-S08022-22


       search the attic where [Appellant] stayed, she indicated all the
       items searched belonged to [Appellant]

       Officer Kocher later provided further testimony in which he gave
       more specific details on the drugs and related paraphernalia
       located in the attic. He estimated that the cocaine found in the
       attic had a street value of approximately $4,000, and that the
       bags and paraphernalia discovered were consistent with someone
       involved in drug trafficking.

Trial Ct. Op & Order, 4/19/21, at 2-4.

       Following a jury trial, Appellant was convicted of all charges.         On

December 9, 2020, the trial court conducted a sentencing hearing. At the

hearing, Appellant’s counsel noted that the sentencing guidelines set forth in

the presentence investigation (PSI) report appeared to be based on a prior

record score (PRS) for a repeat felony offender (RFEL).2 Counsel noted that

Appellant had prior felony convictions in New York and New Jersey. Further,

counsel recognized that Appellant’s robbery conviction was likely four points

for purposes of Appellant’s PRS.               However, counsel argued that it was

“unclear” whether Appellant should be treated as a RFEL, as Appellant’s out-

of-state convictions for assault and unlawful firearms possession were not

equivalent to the Pennsylvania offenses. N.T. Sentencing Hr’g, 12/9/20, at 2.

       After reviewing the sentencing recommendations provided in the PSI

report, the trial court concluded that the guidelines were based on a PRS of

____________________________________________


2 See 204 Pa. Code § 303.4(a)(2) (stating that the RFEL designation applies
to offenders who have “previous convictions or adjudications for Felony 1
and/or Felony 2 offenses[,] which total 6 or more points in the prior record,
and who do not fall within the Repeat Violent Offender Category”).


                                           -3-
J-S08022-22



five, not RFEL.     Id. at 3-4 (reflecting the trial court’s conclusion that “40

months to 52 months” was the minimum recommended sentence for PWID).

Therefore, the trial court sentenced Appellant to forty months to fifteen years’

incarceration for PWID, with all other sentences to run concurrently.3

       Appellant filed a timely post-sentence motion in which he argued that

the trial court erroneously calculated Appellant’s minimum sentence based on

his designation as a RFEL. The trial court conducted a post-sentence motions

hearing on January 27, 2021.            At the hearing, Probation Officer Michelle

Marshall stated that Appellant was a RFEL due to his prior out-of-state

convictions for robbery (a first-degree felony) and unlawful possession of a

firearm (a second-degree felony). N.T. Post-Sentence Mot. Hr’g, 1/27/21, at

4. Based on that information, the trial court denied Appellant’s motion.

       Appellant subsequently filed a timely notice of appeal and a court-

ordered Rule 1925(b) statement. The trial court issued an order in lieu of a

Rule 1925(a) opinion. See Trial Ct. Order, 7/14/21. On March 29, 2022, this

Court remanded the matter for the trial court to issue a supplemental Rule

1925(a) opinion addressing Appellant’s claims. The trial court subsequently



____________________________________________


3  Specifically, the trial court sentenced Appellant to concurrent terms
incarceration as follows: forty months to fifteen years for PWID, three months
to one year for possession of drug paraphernalia, and fifteen to thirty days for
possession of marijuana for personal use.           Appellant’s conviction for
possession of a controlled substance merged with PWID for sentencing
purposes.


                                           -4-
J-S08022-22



filed a response stating that Appellant’s claims were meritless. See Trial Ct.

Resp. to Order, 4/14/22, at 1-3.

     On appeal, Appellant raises the following issues:

     1. The [trial c]ourt erred when it denied [Appellant’s] motion to
        suppress evidence, specifically, the officer did not have
        reasonable suspicion or probable cause to justify the stop and
        detention of [Appellant] in accordance with the Article I,
        Section 8 of the Pennsylvania Constitution and the Fourth
        Amendment of the Constitution of the United States.

     2. [The trial c]ourt erred when it sustained the Commonwealth’s
        objection and admonished defense counsel when for
        attempting to cross-examine the officer regarding the steps
        that he took, and/or failed to take, when investigating this
        matter.

     3. [The trial c]ourt erred when it sustained the Commonwealth’s
        objection arguing that defense counsel’s question regarding
        whether the witness smelled marijuana was outside of the
        scope of direct, as the smell of marijuana was previously
        testified to by the officer and was clearly at issue in the case.

     4. [The trial c]ourt erred when it allowed the Commonwealth to
        lead the Commonwealth’s drug expert during re-direct
        examination over [Appellant’s] objection.

     5. The evidence was insufficient to establish [Appellant’s] guilt on
        counts 1, 2 and 3 of the information.

     6. The verdict with respect to counts 1, 2, and 3 was against the
        weight of the evidence as it relied on circumstantial evidence
        and the testimony of the individual who rented the home, who
        called the police on the [Appellant] and who clearly had a
        personal interest and or bias in the disposition of this matter.

     7. The sentence issued in this case is an illegal sentence as
        [Appellant’s] prior record score should have been calculated as
        a five (5), and not as an RFEL based on his prior record, thus
        placing his minimum sentence of forty (40) months of
        incarceration outside of the ranges of the sentencing guidelines
        without justification for such a sentence being placed on the
        record at the time of sentencing.


                                    -5-
J-S08022-22



Appellant’s Brief at 10-11.

                              Motion to Suppress

      In his first issue, Appellant claims that the trial court erred in denying

his motion to suppress. Appellant’s Brief at 55. In support, Appellant argues

that Officer Kocher “detained” Appellant before he had any reason to believe

that Appellant was involved in criminal activity.     Id. at 57-58.     Appellant

asserts that, at the time Officer Kocher stopped Appellant, Appellant was

simply walking down the street. Appellant contends that the seizure occurred

before Appellant gave his name to police and before Officer Kocher detected

marijuana. Therefore, Appellant concludes that “there was no basis to support

his detention, and the stop was not permissible under our law.” Id.

      “Our standard of review in addressing a challenge to the denial of a

suppression motion is limited to determining whether the suppression court’s

factual findings are supported by the record and whether the legal conclusions

drawn from those facts are correct.” Commonwealth v. Jones, 988 A.2d

649, 654 (Pa. 2010).

      It is well settled that “Article I, § 8 of the Pennsylvania Constitution and

the Fourth Amendment to the United States Constitution both protect the

people from unreasonable searches and seizures. Jurisprudence arising under

both charters has led to the development of three categories of interactions

between citizens and police.” Commonwealth v. Lyles, 97 A.3d 298, 302

(Pa. 2014) (citations omitted).




                                      -6-
J-S08022-22


        The first of these is a “mere encounter” (or request for
        information) which need not be supported by any level of
        suspicion, but carries no official compulsion to stop or to respond.
        The second, an “investigative detention” must be supported by a
        reasonable suspicion; it subjects a suspect to a stop and a period
        of detention, but does not involve such coercive conditions as to
        constitute the functional equivalent of an arrest. Finally, an arrest
        or “custodial detention” must be supported by probable cause.

Commonwealth v. Pakacki, 901 A.2d 983, 987 (Pa. 2006) (citations

omitted); see also Commonwealth v. Hicks, 208 A.3d 916, 927 (Pa. 2019)

(explaining that an investigative detention is also known as a “‘Terry[4] stop,’

or, when coupled with a brief pat-down search for weapons on the suspect’s

person, a ‘stop and frisk’”).

        “In evaluating the level of interaction, courts conduct an objective

examination of the totality of the surrounding circumstances. We are bound

by the suppression court’s factual findings, if supported by the record[.]”

Lyles, 97 A.3d at 302 (citations omitted).

        The issue of whether “a seizure occurred [] is a pure question of law

subject to plenary review.” Id. (citation omitted). Our Supreme Court has

explained:

        No bright lines separate these types of encounters, but the United
        States Supreme Court has established an objective test by which
        courts may ascertain whether a seizure has occurred to elevate
        the interaction beyond a mere encounter. The test, often referred
        to as the “free to leave test,” requires the court to determine
        whether, taking into account all of the circumstances surrounding
        the encounter, the police conduct would have communicated to a
        reasonable person that he was not at liberty to ignore the police
        presence and go about his business. Whenever a police officer
____________________________________________


4   Terry v. Ohio, 392 U.S. 1 (1968).

                                           -7-
J-S08022-22


     accosts an individual and restrains his freedom to walk away, he
     has “seized” that person.

Commonwealth v. Adams, 205 A.3d 1195, 1200 (Pa. 2019) (citations

omitted and some formatting omitted).

     [T]o establish grounds for reasonable suspicion, the officer must
     articulate specific observations which, in conjunction with
     reasonable inferences derived from those observations, led him
     reasonably to conclude, in light of his experience, that criminal
     activity was afoot and that the person he stopped was involved in
     that activity. The question of whether reasonable suspicion
     existed at the time [the officer conducted the stop] must be
     answered by examining the totality of the circumstances to
     determine whether the officer who initiated the stop had a
     particularized and objective basis for suspecting the individual
     stopped. Therefore, the fundamental inquiry of a reviewing court
     must be an objective one, namely, whether the facts available to
     the officer at the moment of the [stop] warrant a man of
     reasonable caution in the belief that the action taken was
     appropriate.

Commonwealth v. Green, 168 A.3d 180, 184 (Pa. Super. 2017) (citation

omitted).

     This Court has explained:

     [T]he relevant inquiry is whether an officer possesses reasonable
     suspicion of criminal activity before initiating the detention. While
     experience teaches that the reality of these encounters often does
     not yield sharp constitutional lines, the prescribed constitutional
     analysis demands that at the moment an encounter moves from
     a consensual “mere encounter” to an investigative detention,
     police must already have the requisite reasonable suspicion to
     support that detention—reasonable suspicion cannot be based on
     information discovered after the detention has begun.

Commonwealth v. Mackey, 177 A.3d 221, 232 (Pa. Super. 2017) (citations

and emphasis omitted).


                                     -8-
J-S08022-22



     Here, the trial court made the following findings of fact at the

suppression hearing:

     First of all, [Officer Kocher] gets a dispatch . . . that a caller has
     called for a disturbance, someone trying to--banging on the door,
     trying to get in[,] and his name is Antoine. That’s all you have.

     [Officer Kocher] has explained his prior history. He’s responded
     to a variety of disturbance calls. They can be anything from
     someone that’s legitimate to someone that’s breaking down on
     the door. He doesn’t know at that point. He sees a man leaving.
     The only person in the area, nobody else.

     And I want to address this matter because of [Appellant’s] skin
     being black, blacker than mine. Mine is dark too but it’s--it’s “oh,
     oh, well, he’s black that might be him.” No. He’s the only person
     there. So [Officer Kocher] says the most reasonable thing: “Are
     you Antoine?” “Yeah.” “Hold on, Antoine, I need to talk to you.”
     “Well, I want to leave.” “No, you got to hold on until I get another
     guy here to see what’s going on.” [Officer Kocher] does all that.
     I find that to be extremely reasonable and ordinary.

     . . . The issue here this afternoon is whether the detention by
     Officer Kocher of [Appellant] was unlawful. It was not. It was
     fair, it was reasonable. It was based on all the circumstances that
     an officer normally would do in a disturbance call such as that
     where in this case the caller gave dispatch the name of the
     individual, Antoine, which it’s not an unusual name but it’s not a
     normal name. You couple that with the fact that [Appellant] is the
     only person in the vicinity outside that door. No one else walking
     away.

     The officer says “Are you Antoine?” The answer is “Yeah, I am.”
     “Hold on.” “I want to leave.” “No, hold on.” “I got to check, find
     out what’s going on.” That’s not an unlawful detention. Not in,
     you know, there’s plenty of basis here for the officer to be
     concerned and to do some investigation before he releases him.
     Unfortunately for [Appellant], in the process [of] that detention[,
     he] was searched lawfully and [the police] find drugs. But the
     detention was not unlawful, it was reasonable. It was based on a
     call, that there was potential disturbance. A person banging on
     the door trying to get in and his name was Antoine. And they felt
     concerned enough that they would call the police central, send
     somebody out. . . . I understand why the motion to suppress was

                                     -9-
J-S08022-22


       filed. That’s what you got to do, but does that make the detention
       unlawful?

       In my opinion as a judge[, it’s] not even close. This officer had
       the name of the individual. He had the basis to be concerned that
       he didn’t know why he was . . . banging on the door causing this
       disturbance or whatever. He had a duty to investigate. He did it
       promptly, it wasn’t unreasonable. It wasn’t long. But in the
       process, he told him to stay there until he got it complete. That’s
       not an unlawful detention. Accordingly, the motion to suppress is
       respectfully denied.

N.T. Suppression Hr’g, 7/22/20, at 27-30.

       Based on our review, we conclude that the trial court’s factual findings

are supported by the record. See Jones, 988 A.2d at 654. As noted by the

trial court, Officer Kocher responded to a call for a disturbance involving an

individual named “Antoine.” See N.T. Suppression Hr’g at 6. Appellant was

the only person at the scene when Officer Kocher arrived. Id. At that point,

Officer Kocher approached Appellant and asked if his name was Antoine. Id.

Because Appellant was not compelled to stop or respond to Officer Kocher’s

inquiry, this initial interaction was a mere encounter which did not require any

level of suspicion. See Pakacki, 901 A.2d at 987 (explaining that a “request

for information” is not a seizure).

       However, after Appellant confirmed that his name was Antoine, Officer

Kocher directed Appellant to remain at the scene and called for backup. N.T.

Suppression Hr’g at 7-8. At that point, the encounter became an investigative

detention, which required reasonable suspicion. See Pakacki, 901 A.2d at

987.




                                      - 10 -
J-S08022-22



      Based on the totality of the circumstances, including the report that a

person named Antoine was attempting to break into a residence, the fact that

Appellant’s name was Antoine, and Appellant’s presence at the scene, we

conclude that Officer Kocher had reasonable suspicion to believe that “criminal

activity was afoot and that the person he stopped was involved in that

activity.” Green, 168 A.3d at 184. Therefore, we agree with the trial court

that the detention was lawful. See id.; see also Mackey, 177 A.3d at 232.

Accordingly, Appellant is not entitled to relief on this issue.

                              Evidentiary Rulings

      In his next three claims, Appellant challenges various evidentiary rulings

by the trial court. Briefly, Appellant argues that the trial court erred in (1)

allowing the Commonwealth to ask Officer Kocher leading questions on

redirect; (2) limiting Appellant’s cross-examination of Officer Kocher with

respect to “the lack of investigation into Appellant’s cell phone;” and (3)

precluding Appellant from asking Ms. Peterson about whether she ever

smelled marijuana while Appellant was staying at Ms. Hines’ residence.

Appellant’s Brief at 42-51.

      In reviewing Appellant’s evidentiary claims, we are guided by the

following principles:

      Questions concerning the admissibility of evidence are within the
      sound discretion of the trial court[,] and we will not reverse a trial
      court’s decision concerning admissibility of evidence absent an
      abuse of the trial court’s discretion. An abuse of discretion is not
      merely an error of judgment[ but, rather, is] the overriding or
      misapplication of the law, or the exercise of judgment[,] that is
      manifestly unreasonable, or the result of bias, prejudice, ill-will[,]

                                      - 11 -
J-S08022-22


      or partiality, as shown by the evidence of record. If in reaching a
      conclusion the trial court overrides or misapplies the law,
      discretion is then abused[,] and it is the duty of the appellate court
      to correct the error.

Commonwealth v. LeClair, 236 A.3d 71, 78 (Pa. Super. 2020) (citation

omitted), appeal denied, 244 A.3d 1222 (Pa. 2021).

      Pursuant to Rule 611 of the Pennsylvania Rules of Evidence, “leading

questions should not be used on direct or redirect examination except as

necessary to develop the witness’s testimony.” Pa.R.E. 611(c). However, this

Court has held that a “trial judge has wide discretion in controlling the use of

leading questions.” Commonwealth v. Lambert, 765 A.2d 306, 360 (Pa.

Super. 2000) (citation omitted).        As such, “[t]he court’s tolerance or

intolerance for leading questions will not be reversed on appeal absent an

abuse of discretion.” Id. (citation omitted).

      Rule 611 also states that cross-examination “should be limited to the

subject matter of the direct examination and matters affecting credibility[;]

however, the court may, in the exercise of discretion, permit inquiry into

additional matters as if on direct examination.” Pa.R.E. 611(b). The right to

cross-examine     witnesses,    although      fundamental,   is   not   absolute.

Commonwealth v. Rosser, 135 A.3d 1077, 1088 (Pa. Super. 2016) (en

banc).   “A trial court has discretion to determine both the scope and the

permissible limits of cross-examination. The trial judge’s exercise of judgment

in setting those limits will not be reversed in the absence of a clear abuse of




                                     - 12 -
J-S08022-22



that discretion, or an error of law.” Commonwealth v. Briggs, 12 A.3d 291,

335 (Pa. 2011) (quotation marks and citations omitted).

      Finally, it is well settled that “[t]o constitute reversible error, an

evidentiary ruling must not only be erroneous, but also harmful or prejudicial

to the complaining party.” Commonwealth v. Bond, 190 A.3d 664, 667 (Pa.

Super. 2018) (citation omitted). An error is not harmful or prejudicial, i.e., is

a “harmless error,” when the Commonwealth proves:

      (1) the error did not prejudice the defendant or the prejudice was
      de minimis; (2) the erroneously admitted evidence was merely
      cumulative of other untainted evidence which was substantially
      similar to the erroneously admitted evidence; or (3) the properly
      admitted and uncontradicted evidence of guilt was so
      overwhelming and the prejudicial effect of the error was so
      insignificant by comparison that the error could not have
      contributed to the verdict.

Commonwealth v. Burno, 154 A.3d 764, 796 (Pa. 2017) (citation omitted);

see also Commonwealth v. Hamlett, 234 A.3d 486, 492 (Pa. 2020) (stating

that “sua sponte invocation of the harmless error doctrine is not inappropriate

as it does nothing more than affirm a valid judgment of sentence on an

alternative basis”).

                  Leading Questions on Redirect Examination

      Appellant   argues     that   the   trial   court   erred   by    allowing   the

Commonwealth      to   ask   Officer   Kocher     leading   questions    on   redirect

examination. Appellant’s Brief at 46. In support, Appellant asserts that “[t]he

Commonwealth led Officer Kocher through almost all of his testimony from



                                       - 13 -
J-S08022-22


pages 55 through 62 of the hearing.”5 Id. at 50. Further, he contends that

the Commonwealth “provided the answers that she wished for the jury to

hear,” which allowed the Commonwealth to control the scope of Officer

Kocher’s testimony. Id. Appellant argues that the Commonwealth’s leading

questions were improper and, therefore, the trial court erred in overruling his

objection. Id.

       Initially, we note that although Appellant claims that the Commonwealth

asked Officer Kocher leading questions throughout redirect examination, he

only made one objection at trial.          Therefore, because there was only one

limited objection, Appellant’s remaining challenges to the alleged leading

questions are waived.        See Commonwealth v. McFalls, 251 A.3d 1286,

1293 (Pa. Super. 2021) (reiterating that “to preserve an issue for review, a

party must make a timely and specific objection at trial”), appeal denied, ---

A.3d ---, 332 MAL 2021, 2022 WL 1486103 (Pa. filed May 11, 2022).

       Appellant’s preserved issue arose during the Commonwealth’s redirect

of Officer Kocher. After Officer Kocher confirmed that one of the witnesses,

Ms. Peterson, was an older woman with mobility issues, the Commonwealth

asked: “[s]o it wouldn’t necessarily be unexpected for her to remain where

she was instead of going down several flights of stairs to speak with you?”



____________________________________________


5The Commonwealth responds that Appellant waived this claim because he
only objected to one of the Commonwealth’s questions on redirect. See
Commonwealth’s Brief at 17 (citing N.T. Trial at 59).

                                          - 14 -
J-S08022-22


N.T. Trial at 59.      Appellant objected to the Commonwealth’s question for

speculation and leading, and the objection was overruled. Id.

       The    trial   court   concluded     that   the   prejudicial   effect   of   the

Commonwealth’s leading question was de minimis. See Trial Ct. Resp. to

Order at 1. Based on our review of the record, we agree. The record confirms

that there was conflicting testimony about where Ms. Peterson was when

Officer Kocher entered the house. See N.T. Trial at 39-40, 58. However,

aside from Appellant’s bald claim of prejudice, there is no indication that the

Commonwealth’s question about Ms. Peterson’s mobility issues had any

impact on the outcome of the trial.          Therefore, although the question was

leading and the trial court abused its discretion in overruling the objection,

the error was harmless. See Burno, 154 A.3d at 796. Accordingly, Appellant

is not entitled to relief.

                        Cross-Examination of Officer Kocher

       Appellant also argues that the trial court erred by sustaining the

Commonwealth’s objection when Appellant asked Officer Kocher about “the

lack   of    investigation”   into   Appellant’s    phone    on   cross-examination.

Appellant’s Brief at 29.

       Specifically, Appellant refers to a line of questioning in which trial

counsel asked Officer Kocher to explain why he failed to utilize technology

from the Pennsylvania State Police (PSP) that would have allowed him to gain

access to Appellant’s cell phone.         See N.T. Trial at 65-66.     Officer Kocher


                                          - 15 -
J-S08022-22


explained that “generally the policy is that if there’s a homicide or a very

serious case, then [the PSP] will accept that evidence and get into the

[defendant’s] phone. But that’s a resource that’s not really available for a

case like this.”   Id.     Despite Officer Kocher’s explanation, trial counsel

continued to question Officer Kocher about why he “didn’t ask” and “didn’t try”

to seek assistance from the PSP.       Id. at 66.    Ultimately, the trial court

dismissed Officer Kocher as a witness, conducted a side bar, and admonished

trial counsel for “arguing with a witness instead of asking questions.” Id.

      On appeal, Appellant argues that “this ruling prevented [him] from

questioning the quality of the police investigation and whether they took all

steps to get the right person prior to charging him with felony offenses.”

Appellant’s Brief at 29.

      The trial court concluded that Appellant’s claim was de minimis and that,

even if the trial court “was at error in sustaining the objection[, it] would have

resulted in harmless error and [did] not rise to the level of overturning the

decision of the jury.” Trial Ct. Resp. to Order at 1.

      Based on our review of the record, we discern no abuse of discretion by

the trial court. See LeClair, 236 A.3d at 78. As noted previously, Officer

Kocher clearly stated that he did not attempt to utilize the PSP’s cell phone

technology because it was not available for use in this type of case. See N.T.

Trial at 65-66. Therefore, even if the trial court had allowed Appellant to ask

Officer Kocher why he “didn’t ask” or “didn’t try” to seek assistance from the


                                      - 16 -
J-S08022-22


PSP, his answer would have been cumulative of prior testimony. Accordingly,

no relief is due.

                         Cross-Examination of Ms. Peterson

      Finally, Appellant contends that the trial court erred by sustaining the

Commonwealth’s objection when Appellant asked Ms. Peterson if she ever

smelled marijuana in Ms. Hines’s attic while she was living at the residence.

Appellant’s Brief at 30. Appellant claims that Ms. Peterson’s testimony was

relevant to “bring into question the veracity” of Officer Kocher, who stated

that he smelled marijuana when he entered the attic prior to Appellant’s

arrest. Id.

      The trial court addressed Appellant’s claims as follows:

      [This] issue is misleading and inherently incorrect. [Appellant’s]
      counsel was attempting to question the witness, [Ms.] Peterson,
      when the Commonwealth objected that his question was outside
      the scope of direct. [Appellant] now states that “the smell of
      marijuana was previously testified to by the officer,” which was a
      completely different witness from the one being questioned when
      this objection was raised. Therefore, the question was outside the
      scope of direct as the issue had been raised with a previous
      witness and not the current witness.

Trial Ct. Resp. to Order at 1-2.

      Based on our review of the record, we discern no abuse of discretion by

the trial court. See LeClair, 236 A.3d at 78. As noted by the trial court,

Appellant attempted to cross-examine Ms. Peterson about whether she

smelled marijuana in the attic, which was beyond the scope of her direct

examination. See Trial Ct. Resp. to Order at 2. Therefore, the trial court did


                                    - 17 -
J-S08022-22



not abuse its discretion in sustaining the Commonwealth’s objection.            See

Briggs, 12 A.3d at 335; see also Pa.R.E. 611(b).

                         Sufficiency of the Evidence

      Appellant argues that there was insufficient evidence to support his

convictions for PWID, possession of a controlled substance, and possession of

drug paraphernalia.     However, although Appellant preserved a sufficiency

challenge in his Rule 1925(b) statement, he failed to identify which elements

of each crime he sought to challenge on appeal. See Appellant’s Rule 1925(b)

Statement, 6/3/21, at 1 (reflecting his claim that “[t]he evidence was

insufficient to establish [Appellant’s] guilt on Counts 1, 2 and 3 of the

Information”).   Therefore, Appellant’s sufficiency claims are waived.          See

Commonwealth v. Garland, 63 A.3d 339, 344 (Pa. Super. 2013) (reiterating

that “an appellant’s Rule 1925(b) statement must state with specificity the

element or elements [for] which the appellant alleges that the evidence was

insufficient” (citation omitted)). Accordingly, he is not entitled to relief.

                           Weight of the Evidence

      Appellant also challenges the weight of the evidence supporting his

convictions for PWID, possession of a controlled substance, and possession of

drug paraphernalia. Appellant’s Brief at 38. In support, Appellant argues that

the Commonwealth’s witnesses provided “vague and inconsistent” testimony

regarding Appellant’s link to the contraband recovered from the attic. Id. at

41. Appellant also notes that, in addition to Ms. Hines, there were two other

individuals living at the residence, including Ms. Hines’s seventeen-year-old

                                      - 18 -
J-S08022-22



son and a family friend, Ms. Peterson. Id. at 40. Appellant claims that all

three people “had open and unfettered access to these items” and that “[i]t

would be easy for any of those individuals to place the contraband with

[Appellant’s] items in the attic.” Id. at 41. Appellant asserts that Ms. Hines

“was combative and unable to remember salient facts of that day” and that

she “did not recognize Appellant’s clothes” or see “contraband in Appellant’s

possession.”   Id. at 41-42.    Further, Appellant argues that “[o]ther than

contraband being stuffed in between [Appellant’s] clothing, there is no

evidence connecting him with the contraband.”        Id. at 42.   Therefore, he

concludes that the jury’s verdict was against the weight of the evidence.

      When considering a challenge to the weight of the evidence supporting

a conviction, trial courts are bound by the following legal principles:

      A motion for new trial on the grounds that the verdict is contrary
      to the weight of the evidence concedes that there is sufficient
      evidence to sustain the verdict. Thus, the trial court is under no
      obligation to view the evidence in the light most favorable to the
      verdict winner. An allegation that the verdict is against the weight
      of the evidence is addressed to the discretion of the trial court. A
      new trial should not be granted because of a mere conflict in the
      testimony or because the judge on the same facts would have
      arrived at a different conclusion. A trial judge must do more than
      reassess the credibility of the witnesses and allege that he would
      not have assented to the verdict if he were a juror. Trial judges,
      in reviewing a claim that the verdict is against the weight of the
      evidence do not sit as the thirteenth juror. Rather, the role of the
      trial judge is to determine that notwithstanding all the facts,
      certain facts are so clearly of greater weight that to ignore them
      or to give them equal weight with all the facts is to deny justice.




                                     - 19 -
J-S08022-22



Commonwealth v. Weir, 201 A.3d 163, 167-68 (Pa. Super. 2018)

(quotation marks and citation omitted), aff’d on other grounds, 239 A.3d 25

(Pa. 2020).

      However, our standard of review for a weight-of-the-evidence claim is

distinct from that of the trial court. Specifically, this Court has explained:

      Appellate review of a weight claim is a review of the exercise of
      discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an
      appellate court will give the gravest consideration to the findings
      and reasons advanced by the trial judge when reviewing a trial
      court’s determination that the verdict is against the weight of the
      evidence. One of the least assailable reasons for granting or
      denying a new trial is the lower court’s conviction that the verdict
      was or was not against the weight of the evidence and that a new
      trial should be granted in the interest of justice.

      The finder of fact is the exclusive judge of the weight of the
      evidence, as the fact-finder is free to believe all, part, or none of
      the evidence presented and determines the credibility of the
      witnesses. Therefore, we will reverse a verdict and grant a new
      trial only where the trial court abused its discretion in declining to
      find that the verdict is so contrary to the evidence as to shock
      one’s sense of justice.

Id. at 168 (citations omitted and formatting altered).

      Here, the trial court addressed Appellant’s weight claim as follows:

      [Appellant] takes issue with the fact that the contraband, which
      was discovered underneath a futon that he was sleeping on and
      in the pockets of a pair of pants located within the attic space, was
      “assumed” to be his. [Appellant] claims that the Commonwealth
      never proved constructive possession of the contraband and that
      the jury improperly dismissed the [d]efense’s theory that anyone
      else in the house could have hidden the contraband in
      [Appellant’s] clothing. [Appellant] claims that this theory is
      bolstered by the fact that he was not even present in the home


                                     - 20 -
J-S08022-22


       when the contraband was discovered. He also takes issue with
       the fact that Ms. Hines was combative on the stand and presented
       conflicting testimony.

       Despite [Appellant’s] argument, this [c]ourt finds nothing
       shocking about the jury’s verdict in this case. The drugs for which
       [Appellant] was charged with possessing were found in the space
       [Appellant] was using for overnight accommodations. This area
       was searched only after police responded to a call regarding a
       disturbance involving [Appellant]. After police arrived, they
       suspected [Appellant] was in possession of contraband due to the
       smell of marijuana emanating from his person. After he was
       searched, police discovered not only illegal drugs, but also small
       ziplock baggies that were commonly used by drug dealers.

       After being given permission to search the attic where [Appellant]
       was staying overnight, police searched the belongings that Ms.
       Hines indicated belonged to [Appellant]. Police found scales and
       approximately $4,000 worth of cocaine. All of these facts, taken
       together, illustrate a clear picture to this [c]ourt that [Appellant]
       was a drug dealer and that the items confiscated clearly belonged
       to him. Although they were found in Ms. Hines’ house, they were
       discovered in the area where [Appellant] was staying overnight
       and concealed within the rest of his belongings that he kept there.
       Ms. Hines also testified that the clothing where the drugs were
       found belonged to [Appellant].

       At trial, the jury was given the opportunity to review all of this
       evidence and were in the best position to determine the credibility
       of the witnesses while also considering the evidence that was
       discovered and utilized by the Commonwealth. There is nothing
       shocking about the guilty verdict that was returned in this case
       and therefore this [c]ourt has concludes that the verdict was
       proper given the evidence and testimony presented.

Trial Ct. Op & Order, 4/19/21, at 5-6.

       Based on our review of the record, we discern no abuse of discretion by

the trial court in rejecting Appellant’s weight claim. See Weir, 201 A.3d at

168.    Further, to the extent Appellant invites this Court to re-weigh the

evidence presented at trial, that is not the role of our appellate review. See


                                      - 21 -
J-S08022-22



Commonwealth v. Vargas, 108 A.3d 858, 867 (Pa. Super. 2014) (en banc)

(stating that this Court may not “[re-]weigh the evidence and substitute our

judgment for that of the fact-finder” (citations omitted and formatting

altered)). Therefore, Appellant is not entitled to relief on this claim.

                            Legality of Sentence

      Appellant argues that his sentence is illegal because the trial court

erroneously calculated his PRS and applied the sentencing guidelines for RFEL.

Appellant’s Brief at 51.      Specifically, Appellant claims that there was

insufficient evidence to establish how his out-of-state convictions should be

scored for purposes of his PRS. Id. at 52. Appellant acknowledges that at

the post-sentence motions hearing, Probation Officer Michelle Marshall stated

that Appellant was a RFEL based on his prior convictions for robbery in New

York and possessing a firearm in New Jersey. Id. However, Appellant asserts

that the PSI report “was never entered into evidence, and Ms. Marshall was

never sworn in, so there is no way to verify these statements nor are the

statements given under oath.” Id. Further, Appellant argues that the trial

court failed to analyze the point value of his out-of-state convictions under

204 Pa. Code § 303.8. Id. Therefore, Appellant requests that we remand the

matter to the trial court for further proceedings.

      Initially, we note that although Appellant frames his argument as a

legality-of-sentence issue, his claim implicates the discretionary aspects of his

sentence. See Commonwealth v. Shreffler, 249 A.3d 575, 583 (Pa. Super.

2021) (stating that it is “well-settled that a challenge to the calculation of a

                                     - 22 -
J-S08022-22



prior record score goes to the discretionary aspects, not legality, of

sentencing” (citation omitted)); see also Commonwealth v. Archer, 722

A.2d 203, 211 (Pa. Super. 1998) (en banc) (stating that “any misapplication

of the Sentencing Guidelines constitutes a challenge to the discretionary

aspects of sentence”).

      “[C]hallenges to the discretionary aspects of sentencing do not entitle

an appellant to review as of right.” Commonwealth v. Derry, 150 A.3d 987,

991 (Pa. Super. 2016) (citation omitted). Before reaching the merits of such

claims, we must determine:

      (1) whether the appeal is timely; (2) whether Appellant preserved
      his issues; (3) whether Appellant’s brief includes a [Pa.R.A.P.
      2119(f)] concise statement of the reasons relied upon for
      allowance of appeal with respect to the discretionary aspects of
      sentence; and (4) whether the concise statement raises a
      substantial question that the sentence is inappropriate under the
      sentencing code.

Commonwealth v. Corley, 31 A.3d 293, 296 (Pa. Super. 2011) (citations

omitted).

      “To preserve an attack on the discretionary aspects of sentence, an

appellant must raise his issues at sentencing or in a post-sentence motion.

Issues not presented to the sentencing court are waived and cannot be raised

for the first time on appeal.” Commonwealth v. Malovich, 903 A.2d 1247,

1251 (Pa. Super. 2006) (citations omitted); see also Pa.R.A.P. 302(a)

(stating that “[i]ssues not raised in the trial court are waived and cannot be

raised for the first time on appeal”).



                                     - 23 -
J-S08022-22



      Here, the record reflects that Appellant preserved this issue by raising

it in his post-sentence motion, filing a timely notice of appeal, and including it

in his Rule 1925(b) statement.      Although Appellant did not include a Rule

2119(f) statement in his brief, the Commonwealth did not object to the

omission.   See Commonwealth v. Anderson, 830 A.2d 1013, 1017 (Pa.

Super. 2003) (stating that “[i]f an appellant fails to comply with Pa.R.A.P.

2119(f) and the Commonwealth does not object, the reviewing Court may

overlook the omission if the presence or absence of a substantial question can

easily be determined from the appellant’s brief” (citation omitted)). Further,

Appellant’s claim raises a substantial question for our review. See Shreffler,

249 A.3d at 584 (reiterating that “a claim that a trial court miscalculated the

appellant’s prior record score raises a substantial question” (citation

omitted)). Therefore, we will review the merits of Appellant’s claim.

      Our well-settled standard of review is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014) (citation

omitted).

      “When imposing a sentence, the sentencing court must consider the

factors set out in 42 Pa.C.S. § 9721(b), [including] the protection of the public,

                                      - 24 -
J-S08022-22



[the] gravity of offense in relation to impact on victim and community, and

[the] rehabilitative needs of the defendant.” Commonwealth v. Fullin, 892

A.2d 843, 847 (Pa. Super. 2006) (citation omitted and formatting altered).

Additionally, the trial court “must consider the sentencing guidelines.” Id. at

848 (citation omitted). However, “where the trial court is informed by a PSI

[report], it is presumed that the court is aware of all appropriate sentencing

factors and considerations, and that where the court has been so informed,

its discretion should not be disturbed.” Commonwealth v. Edwards, 194

A.3d 625, 638 (Pa. Super. 2018) (citations omitted and formatting altered).

      When calculating a defendant’s PRS based on out-of-state convictions,

this Court has explained:

      A prior conviction from another state court, federal court, or
      foreign jurisdiction “is scored as a conviction for the current
      equivalent Pennsylvania offense.” 204 Pa. Code § 303.8(f)(1). If
      there is no current Pennsylvania equivalent, the trial court must
      base the grading of the crime on the maximum sentence allowed;
      if the grade of the prior felony conviction is unknown, it must be
      treated as an F3. 204 Pa. Code § 303.8(d)(2), (f)(3).

                                  *     *      *

      [W]hen determining the Pennsylvania equivalent statute for a
      prior, out-of-state conviction for prior record score purposes,
      courts must identify the elements of the foreign conviction and on
      that basis alone, identify the Pennsylvania statute that is
      substantially identical in nature and definition to the out-of-state
      offense. Courts are not tasked with ascertaining the statute under
      which the defendant would have been convicted if he or she had
      committed the out-of-state crime in Pennsylvania. Rather, we
      must compare the elements of the foreign offense in terms of
      classification of the conduct proscribed, its definition of the
      offense, and the requirements for culpability to determine the
      Pennsylvania equivalent offense.


                                      - 25 -
J-S08022-22



Commonwealth v. Spenny, 128 A.3d 234, 242, 250 (Pa. Super. 2015)

(some quotation marks and citations omitted); see also 204 Pa. Code §

303.4(a)(2) (stating that only first and second degree felony convictions count

towards a defendant’s designation as a RFEL).

      Initially, we note that to the extent Appellant claims that the PSI report

is not part of the record, our review confirms that the trial court ordered a PSI

report and the parties discussed the contents of the report at the sentencing

hearing. See N.T. Sentencing Hr’g at 2-3. Further, although the PSI report

was not included in the certified record that was originally transmitted to this

Court, it was later added after the Commonwealth filed a motion to

supplement the record.     Therefore, we will proceed to address Appellant’s

substantive claim.

      Here, at the sentencing hearing, the trial court appeared to accept the

parties’ contention that Appellant’s convictions for robbery and assault

counted towards his PRS calculation.       Prior to sentencing, the trial court

explained:

      I reviewed [the PSI report]. The ranges, [Appellant’s] prior record
      which it’s not the longest I’ve seen but sure isn’t short, and it’s
      unfortunately got some prior problems and concern but that
      probably factors more into my maximum than it does the
      minimum in this matter.

      He has a juvenile robbery in 1994 where he received 30 to 90
      months in New York. It was--even though he was a juvenile, it
      was a first offense forceable theft armed with a deadly weapon.
      That’s pretty significant. Then in [2001] he got a possession of
      firearm unlawful purpose, he got a 5 year confinement in New
      Jersey. It doesn’t say the amount. But anyways, then there was
      a drug charge criminal sale of a controlled substance through New

                                     - 26 -
J-S08022-22


      York, 30 months post release supervision one year. Then in 2012
      or I’m sorry, yeah 2012 April, another criminal sale controlled
      substance, third narcotics in New York, he got a 30 month
      sentence post release supervision 2 years.

      And then 2012 also an assault second degree the one we talk[ed]
      about [that was] 2 to 4 years. There was an assault dismissed in
      Lebanon County which I won’t get into. And [in this case,] he was
      clearly convicted by a jury of his peers and I actually polled the
      jurors on all of the questions including the amount, etc. the
      matter, and they found him guilty of violation of [PWID, and]
      count two merges.

      But the ranges are calculated based on a person’s prior record.
      So I decided to go with the 40 months as the minimum but the
      maximum is going to be 15 years. I’m going to tell you why. It
      could have gone less but it clearly could have gone a little more.
      But [Appellant] still isn’t getting the message here, and he needs
      a long supervision. What I did do he’s not RRRI eligible because
      of his prior record. But we have to talk about boot camp, he isn’t
      [eligible for] that either. But I didn’t--I didn’t strike him from
      eligibility of the state drug treatment program. I don’t know
      whether they’re running it or not. Who knows with the state. But
      I left that blank. I will tell you that, you know, I wasn’t going
      below 40 months, no way. I’ll leave it at that. I think that’s
      enough on the record.

N.T. Sentencing Hr’g at 5-7.

      At the post-sentence motions hearing, Probation Officer Marshall stated

that Appellant’s RFEL classification was based on his New York conviction for

robbery and his New Jersey conviction for unlawfully possessing a firearm.

See N.T. Post-Sentence Mot. Hr’g at 4. The Commonwealth did not present

any evidence establishing the elements of either offense, and the trial court

did not identify the equivalent Pennsylvania statutes for purposes of the PRS

calculation.   However, the trial court ultimately concluded that the




                                    - 27 -
J-S08022-22



Commonwealth properly classified Appellant as RFEL and denied Appellant’s

motion.

        In its response to this Court’s order for a Rule 1925(a) opinion, the trial

court explained:

        [Appellant] argues that his sentence is an illegal sentence.
        [Appellant] already entered a motion to modify sentence on
        December 16, 2020, and a hearing on the matter was held on
        January 27, 2021. This transcript is a part of the record filed on
        June 24, 2021. At the hearing[,] the Commonwealth provided a
        witness which explained that [Appellant’s] prior record score as
        RFEL was correct and that his sentencing level was a five, which
        created the misunderstanding by Appellant and his counsel.
        Therefore, Appellant’s sentence is a legal sentence.

Trial Ct. Resp. to Order at 2.

        Our review of the record confirms that Appellant has prior convictions

for first-degree robbery with a deadly weapon, and second-degree assault

with a deadly weapon in the State of New York.6 See PSI Report, 10/23/20,

at 3. Appellant was also convicted of possessing a firearm for an unlawful

purpose in New Jersey. Id. However, it remains unclear as to which out-of-

state convictions the trial court ultimately considered when concluding that

Appellant’s PRS was RFEL.          Further, the trial court failed to consider the

elements of the out-of-state convictions or identify the Pennsylvania statutes

that were “substantially identical in nature and definition.” See Spenny, 128

A.3d at 250.



____________________________________________


6   Appellant also has prior convictions for drug-related offenses.

                                          - 28 -
J-S08022-22



      In any event, we would note that Appellant’s New York conviction for

assault appears to be equivalent to the Pennsylvania statute for aggravated

assault with a deadly weapon, a felony of the second degree. Compare N.Y.

Penal Law § 120.05 (stating that “[a] person is guilty of assault in the second

degree when . . . [w]ith intent to cause physical injury to another person, he

causes such injury to such person or to a third person by means of a deadly

weapon or a dangerous instrument”) with 18 Pa.C.S. § 2702(a)(4) (stating

that a person is guilty of aggravated assault if he “attempts to cause or

intentionally or knowingly causes bodily injury to another with a deadly

weapon”). Therefore, if Appellant’s assault conviction is the equivalent of a

second-degree felony, it would count towards his RFEL designation. See 204

Pa. Code § 303.4(a)(2) (stating that first and second degree felony convictions

count towards a defendant’s RFEL designation).

      However, it appears that Appellant’s New York robbery conviction is the

equivalent of 18 Pa.C.S. § 3701(a)(1)(v), a third-degree felony. Compare

N.Y. Penal Law § 160.15 (stating that “[a] person is guilty of robbery in the

first degree when he forcibly steals property and when, in the course of the

commission of the crime or of immediate flight therefrom, he or another

participant in the crime . . . is armed with a deadly weapon”) with 18 Pa.C.S.

§ 3701(a)(1)(v) (stating that “[a] person is guilty of robbery if, in the course

of committing a theft, he . . . physically takes or removes property from the

person of another by force however slight”).




                                     - 29 -
J-S08022-22



      Likewise, Appellant’s New Jersey conviction for unlawful firearms

possession appears to be the equivalent of possessing an instrument of crime

in Pennsylvania, which is a misdemeanor offense. Compare N.J.S.A. 2C:39-

4(a)(1) (stating that “[a]ny person who has in his possession any firearm with

a purpose to use it unlawfully against the person or property of another” is

guilty of possessing a firearm for an unlawful purpose); with 18 Pa.C.S. §

907(b) (stating that “[a] person commits a misdemeanor of the first degree if

he possesses a firearm or other weapon concealed upon his person with intent

to employ it criminally”).

      In sum, because the trial court did not make specific factual findings as

to how Appellant’s prior convictions affected his PRS, we conclude that the

trial court erred in applying the sentencing guidelines for RFEL. Therefore,

although we affirm Appellant’s convictions, we must vacate the trial court’s

judgment of sentence and remand the matter for resentencing.

      On remand, we direct the trial court to make findings of fact and

conclusions of law relative to each of Appellant’s prior convictions and his PRS.

Specifically, the trial court must identify each of Appellant’s prior convictions

and determine whether those convictions impact Appellant’s PRS. The trial

court must also determine whether Appellant’s out-of-state convictions are

equivalent to a Pennsylvania offense and identify both the crime and the

grading for each relevant conviction. See 204 Pa. Code § 303.8(d)(2), (f)(1),

(f)(3); see also Spenny, 128 A.3d at 242, 250. Further, the trial court shall

determine which, if any, of Appellant’s prior convictions would count towards

                                     - 30 -
J-S08022-22



a RFEL designation. See also 204 Pa. Code § 303.4(a)(2). After making

these determinations, the trial court shall state Appellant’s PRS, consider the

relevant sentencing guidelines, and resentence Appellant accordingly.

      Judgment of sentence vacated. Case remanded for further proceedings.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/16/2022




                                    - 31 -